 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER LULL, CONOR                           No. 2:17-cv-2216-KJM-EFB PS
      BUGBEE, KEVIN BURRAGE,
12    KALEIGH BURRAGE,
13                       Plaintiffs,                    ORDER AND ORDER TO SHOW CAUSE
14              v.
15    COUNTY OF PLACER, TIMOTHY
      WEGNER, STEVE PEDRETTI, JOSEPH
16    ZANARINI, STEVEN SOLOMON,
17                       Defendants.
18

19          On November 13, 2018, defendants filed a motion to dismiss plaintiffs’ first amended

20   complaint pursuant to Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6), and noticed their

21   motion for hearing on January 9, 2019. ECF Nos. 21 and 23. Plaintiff Christopher Lull filed an

22   opposition to the motion, but the remaining plaintiffs failed to file an opposition or statement of

23   non-opposition to the motion.1

24
            1
                In his opposition, Mr. Lull advances arguments on behalf of the other plaintiffs. The
25   other plaintiffs, however, did not sign the opposition filed by Mr. Lull, and there is no indication
26   from the record that Mr. Lull is an attorney. Accordingly, Mr. Lull may not file an opposition to
     the pending motion on behalf of the other plaintiffs. See Fed. R. Civ. P. 11(a) (requiring that
27   “[e]very pleading, written motion, and other paper . . . be signed by at least one attorney of record
     in the attorney’s name—or by a party personally if the party is unrepresented.”); E.D. Cal. L.R.
28   183(a) (any individual who is representing himself without an attorney must appear personally or
                                                        1
 1          Local Rule 230(c) provides that opposition to the granting of a motion, or a statement of
 2   non-opposition thereto, must be served upon the moving party, and filed with this court, no later
 3   than fourteen days preceding the noticed hearing date or, in this instance, by December 26, 2018.
 4   Local Rule 230(c) further provides that “[n]o party will be entitled to be heard in opposition to a
 5   motion at oral arguments if opposition to the motion has not been timely filed by that party.”
 6   Local Rule 183, governing persons appearing in pro se, provides that failure to comply with the
 7   Federal Rules of Civil Procedure and Local Rules may be grounds for dismissal, judgment by
 8   default, or other appropriate sanctions. Local Rule 110 provides that failure to comply with the
 9   Local Rules “may be grounds for imposition by the Court of any and all sanctions authorized by
10   statute or Rule or within the inherent power of the Court.” See also Ghazali v. Moran, 46 F.3d
11   52, 53 (9th Cir. 1995) (“Failure to follow a district court’s local rules is a proper ground for
12   dismissal.”). Pro se litigants are bound by the rules of procedure, even though pleadings are
13   liberally construed in their favor. King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).
14          Accordingly, good cause appearing, it is hereby ORDERED that:
15          1. The hearing on defendants’ motion to dismiss is continued to February 6, 2019 at
16   10:00 a.m. in Courtroom No. 8.
17          2. Plaintiffs Conor Bugbee, Kevin Burrage, and Kaleigh Burrage shall show cause, in
18   writing, no later than January 23, 2019, why sanctions should not be imposed for failure to timely
19   file an opposition or a statement of non-opposition to defendants’ motion.
20          3. Plaintiffs Conor Bugbee, Kevin Burrage, and Kaleigh Burrage shall file an opposition
21   to the motion, or a statement of non-opposition thereto, no later than January 23, 2019.
22          4. Failure to file an opposition to the motion will be deemed a statement of non-
23   opposition thereto, and may result in a recommendation that their claims against defendants be
24   dismissed for lack of prosecution and/or for failure to comply with court orders and this court’s
25   Local Rules. See Fed. R. Civ. P. 41(b).
26

27   by courtesy appearance by an attorney and may not delegate that duty to any other individual);
     Johns v. County of San Diego, 114 F.3d 874, 876-877 (9th Cir. 1997) (a non-lawyer has no
28   authority to appear as an attorney for another).
                                                      2
 1          5. Defendants may file a reply to plaintiffs Conor Bugbee, Kevin Burrage, and Kaleigh
 2   Burrage’s opposition, if any, on or before January 30, 2019.
 3   DATED: January 7, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
